Citation Nr: 1141027	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  06-25 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral ankle disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 2000 to August 2004.  This service included active duty in Afghanistan from October 2001 to May 2002 and from July 2003 to April 2004.  He was awarded the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating action of the VA RO in Buffalo, New York.  [Due to a change in the location of the Veteran's residence, the jurisdiction of his appeal was transferred to the RO in Montgomery, Alabama.]  In September 2009 and April 2011, the Board remanded the issue on appeal for additional development.  Since April 2011, all necessary development has been completed, and the Veteran's claim has been returned to the Board for final adjudication.


FINDING OF FACT

Resolving doubt in the Veteran's favor, a bilateral ankle disability characterized as chronic laxity with mild functional limitation, is related to his active service.


CONCLUSION OF LAW

A bilateral ankle disability, characterized as chronic laxity with mild functional limitation, was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Law and Analysis

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases, such as arthritis, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

Thus, in order to establish service connection, a claimant must generally submit (1) competent and credible evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of service incurrence or aggravation of an injury or disease, and (3) competent and credible evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In this case, the Veteran contends that he has a current bilateral ankle disability that is related to service, including his service in Afghanistan from October 2001 to May 2002 and from July 2003 to April 2004.  The Veteran reports problems of, and treatment for, his ankles in service and contends, in essence, that his bilateral ankle pathology has continued since discharge.

Indeed, during active duty in July 2004, the Veteran was treated for complaints of pain in his ankles since his deployment to Afghanistan.  At that time, he was assessed with chronic ankle sprains.  On service discharge, the Veteran filed a claim for service connection for a bilateral ankle disability.

According to the post-service medical evidence of record, at a September 2004 VA examination, the Veteran complained of continued bilateral ankle pain and occasional instability.  Because the examination was essentially normal, however, the examiner was unable to "assess any physical diagnosis" and thus did not offer an opinion as to whether the Veteran's ankle pain symptoms were related to his service.

In September 2009, the Board remanded the issue on appeal to the agency of original jurisdiction for further development.  Specifically, the Board requested that the Veteran be accorded a new VA examination to determine whether he had a diagnosed bilateral ankle disability related to service.  In particular, the Board asked the VA examiner to conduct a thorough examination and to provide objective medical findings, including etiological opinions.  

In April 2010, the Veteran was afforded a VA examination in which the examiner (a physician's assistant) noted the Veteran's history of treatment for multiple ankle sprains in service and provided a diagnosis of chronic bilateral ankle sprain with mild functional limitations.  The examiner then opined that it was at least as likely as not that the ankle sprains occurred during active service.  In this regard, the Board notes, however, that the examiner's opinion merely reiterates a fact previously established by the record (that the Veteran incurred multiple ankle sprains in service) and did not provide insight as to the etiology of any current bilateral ankle disability.

According, in January 2011, the VA examiner provided a follow-up addendum in which he again noted the Veteran's history of bilateral ankle sprains in service and diagnosed multiple sprains of the bilateral ankles with no functional limitations.  The examiner stated that, although the Veteran was treated for ankle sprains in service, sprains resolve over a period of time, and there were no objective findings of instability on current examination.  He opined that the Veteran's subjective complaints were less likely as not caused by, or the result of, ankle sprains which occurred during active duty.  

Thereafter, in an April 2011 Board remand, the Board determined that April 2010 VA examination report and the January 2011 addendum did not contain the critical information required by the Board's September 2009 remand.  In this regard, the reports provided conflicting information with regard to diagnosis, and it remained unclear whether the Veteran had a currently diagnosed bilateral ankle disability.  Both reports acknowledged that the Veteran experienced ankle sprains in service.  However, while the 2010 report noted current mild functional limitation, the 2011 report noted no objective findings of instability and implied that the Veteran's complaints were merely subjective in nature.  Additionally, it was noted that neither report provided adequate rationale for the medical opinion expressed.  Therefore, the claim was remanded once more.

In May 2011, the Veteran was afforded a VA examination.  The examiner (a physician) noted the Veteran's history of treatment for ankle injury and problems in service as well as his reports of ongoing ankle problems, including laxity and pain.  The examiner diagnosed chronic lateral laxity of the ankles with mild functional limitation and opined that it was more likely than not that the Veteran's ankle condition had its clinical onset in service and was related to service.

As noted above, the Veteran has asserted throughout the current appeal that he first began to experience a recurrent ankle problems during service and that he was treated for such symptoms in service.  In this regard, the Board notes that the Veteran is competent to attest to conditions of his service which are readily observable to a lay person.  See 38 U.S.C.A. § 1154(a) & Washington v. Nicholson, 19 Vet. App. 362 (2005).  Specifically, recurring symptoms of the ankles is subjective and the kind of condition which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")  

Given these definitions, the Board finds that the Veteran is competent to relate a history of problems with his ankles during service and of in-service and post-service symptoms.  Indeed, as previously discussed herein, service treatment records confirm that the Veteran received in-service medical care for chronic ankle sprains.  Furthermore, post-service VA treatment records show the first evidence of ankle treatment within a year after service discharge.  The available records do not show a diagnosis at that time but do reflect the Veteran's subjective complaints regarding his ankles since service.  Accordingly, based on this evidence, as well as evidence that the Veteran was treated for ankle problems within one year of service discharge, the Board finds that his lay statements with respect to the onset of an ankle condition in service and continuity of symptomatology since then are both credible and persuasive.  

Moreover, as previously noted herein, the May 2011 VA examiner associated the currently-diagnosed chronic laxity with mild functional limitation of both ankles with the Veteran's active duty.  In this regard, the Board notes that, although the Veteran was afforded multiple VA examinations, the May 2011 VA examination is the most probative evaluation of record.  That examiner based his findings on a complete review of the Veteran's medical history, and the opinion is well-supported by the evidence of record that shows ongoing treatment for the ankles since discharge.  

In this regard, the Board notes that it must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 § 3.102.  Thus, the Board finds that the positive nexus opinion of the May 2011 VA examiner to be both competent and probative.  

Accordingly, after carefully reviewing the evidence of record and resolving all reasonable doubt in the Veteran's favor, the Board finds that his current diagnosis of chronic lateral laxity with mild functional limitation of both ankles cannot be reasonably disassociated from his service.  In this regard, the probative medical opinion provides a positive nexus between the current diagnosis and service.  Moreover, the Veteran's lay statements and treatment records show onset in service and continuity of symptomatology since service.  As discussed above, the Board finds this lay evidence competent and credible.  See Charles, 16 Vet. App. at 374.  See also Savage v. Gober, 10 Vet. App. 488, 498 (1997) (which holds that, on the question of whether a veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent) & Barr v. Nicholson, 21 Vet. App. 303 (2007) (which holds that lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  

On this basis, the Board concludes that service connection for a bilateral ankle disability, characterized as chronic lateral laxity of the ankles with mild functional limitation, is warranted.  [Further, in light of the grant of service connection for this disability (on a direct service connection basis), the Board finds that discussion of the propriety of service connection for bilateral ankle symptomatology due to an undiagnosed illness is not warranted.  See 38 C.F.R. § 3.317(c)(3)(ii).]  


ORDER

Service connection for a bilateral ankle disability, characterized as chronic lateral laxity with mild functional limitation, is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


